Dear Dr. Coe:
In your letters of August 11, 2005 and October 20, 2005, you requested an opinion of the Attorney General's Office concerning the scope of your feasibility/ability to provide needed information of residents in particular municipalities for fee reimbursement purposes without compromising patient-physician confidentiality. Specifically, you asked whether providing initials and addresses of these residents would be legal and appropriate.
Although ordinarily, these types of records would be considered public record under the Public Records Act (PRA), Louisiana Revised Statutes 44:1A(2)(a), the PRA provides an exception (L.A.R.S. 44:4.1B(5)) limiting public access to privileged communications between health care providers and patients. L.A.R.S. 13:3734 provides a definition of "communications":
  "Communications" means the acquiring, recording, or transmittal, of any information, in any manner whatsoever, concerning any facts, opinions or statements necessary to enable the health care provider to diagnose, treat, prescribe or to act for the patients; said communications may include, but are not limited to any and all medical records, office records, hospital records, charts, correspondence, memoranda, laboratory tests and results, x-rays, photographs, financial statements, diagnoses and prognoses.
Providing the initials and addresses of certain residents to municipalities would not be a violation of the privileged communication relationship that exists between a physician and patient. This type of information is non-diagnostical, *Page 2 
and does not reveal any statements, conclusions, or opinions between the health care provider and the patient.
Therefore, providing the initials and addresses of residents to municipalities is appropriate because it provides essential yet sufficient information required for fee reimbursements, while keeping patient information confidential.
We hope that this opinion answers your inquiry. Please do not hesitate to contact our office should you need further assistance.
  Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By: __________________________ CHARLES H. BRAUD, JR. Assistant Attorney General